07/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 20-0208


                                      DA 20-0208
                                   _________________

JACKPOT FARMS, INC. a Montana Corporation,

             Plaintiff and Appellee,

      v.                                                       ORDER

JOHNS FARMS, INC., a Montana Corporation,

             Defendant and Appellant.
                                 _________________

       Appellant Johns Farms, Inc., by counsel, has filed a motion for an extension of
time within which to file the reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before September 3, 2020.
       No further extensions will be granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               July 30 2020